             Case 21-11653-amc                        Doc 3           Filed 06/11/21 Entered 06/11/21 11:28:32                     Desc Main
                                                                      Document      Page 1 of 2
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re        Koleszar Farm, LLC                                                                              Case No.
                                                                                   Debtor(s)                  Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
              For legal services, I have agreed to accept                                                 $
              Prior to the filing of this statement I have received                                       $
              Balance Due                                                                                 $

             RETAINER
              For legal services, I have agreed to accept and received a retainer of                      $                        0.00
              The undersigned shall bill against the retainer at an hourly rate of                        $                      300.00
              [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
              fees and expenses exceeding the amount of the retainer.


2.     $ 1,738.00 of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  There are no particular services included because the retainer provides for a minimum payment, but there are not
                  particular services included in any flat rate. All billing is hourly at the regular rates of Regional Bankruptcy Center of
                  Southeastern PA, P.C., which rates are as follows:

                  Lead Counsel - $300.00 per hour
                  Associates - $175.00 to $250.00 per hour
                  Law Clerks - $125.00 per hour
                  Paralegals   - $ 75.00 per hour

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               All billing is hourly at the regular rates of Regional Bankruptcy Center of Southeastern PA, P.C., which rates are as
               follows:

                  Lead Counsel - $300.00 per hour
                  Associates - $175.00 to $250.00 per hour
                  Law Clerks - $125.00 per hour
                  Paralegals   - $ 75.00 per hour

Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-11653-amc                         Doc 3          Filed 06/11/21 Entered 06/11/21 11:28:32                 Desc Main
                                                                     Document      Page 2 of 2
 In re       Koleszar Farm, LLC                                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

                              June 11, 2021
     Date                                                                       Roger V. Ashodian 42586
                                                                                Signature of Attorney
                                                                                Regional Bankruptcy Center of Southeastern PA, P.C.
                                                                                101 West Chester Pike
                                                                                Suite 1A
                                                                                Havertown, PA 19083
                                                                                610-446-6800
                                                                                Name of law firm




Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
